                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

ADRIAN MONTOYA-FRANCO,
                                        Case No. 2:17-cv-01593-JO
             Petitioner,
                                        OPINION AND ORDER
     v.
T. BOWSER,

             Respondent.

     Kristina Hellman
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

             Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     James M. Aaron, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

             Attorneys for Respondent




      1 - OPINION AND ORDER
JONES, District Judge.
       Petitioner brings             this habeas corpus          case pursuant        to 28

u.s.c.       §     2254     challenging       the    legality    of   his        state-court
convictions related to a 2008 murder in Marion County.                              For the
reasons that follow,               the Petition for Writ of Habeas Corpus (#1)

is denied.
                                         BACKGROUND

         In July 2008,            Rafael Garcia robbed Petitioner of drugs,                a
cellphone,         and a wallet that included Petitioner's immigration
"green       card."       The     following   month,     Petitioner      asked     Salvador
Mariscal-Lopez to help him recover his green card from Garcia.
Petitioner         also      recruited    other       men,   intending      to     retaliate
against Garcia.            In August 2008,          the group of men went in search
of Garcia. Along the way, one of the men handed Mariscal-Lopez a
gun,   and Mariscal-Lopez              later testified this was the point he
realized that the plan was to kill Garcia. Trial Transcript, pp.
1022-23.         The men located Garcia and shot at him,                    but were not

successful in hitting him. 1
       A few days later, Garcia and three others were driving home

from     a       store     when    Petitioner,       Francisco    Ibarra-Ruiz,        Jesus

Rodriguez-Borrayo, and Leonel Anaya-Gutierrez pulled up alongside
side     them      in     their vehicle. 2     The men       in Petitioner's        vehicle

opened       fire,       killing Garcia and severely wounding                two of      his


1 Mariscal-Lopez claimed he intentionally fired his weapon into the ground.
Trial Transcript, p. 1028.

2 Petitioner asked Mariscal-Lopez to accompany him on this second outing, but
Mariscal-Lopez's girlfriend prevented him from going along. Trial Transcript,
pp. 1050-51.


         2 - OPINION AND ORDER
friends. After the shooting, Petitioner called Mariscal-Lopez to
discuss      what     had transpired.              Id    at   1052.     As    a   result of        the
foregoing,        the      Marion      County      Grand       Jury     indicted     Petitioner,
Ibarra-Ruiz,          Rodriguez-Borrayo,                and    Anaya-Gutierrez           with      one
count of Murder, three counts of Attempted Aggravated Murder, two
counts of Assault in the First Degree, one count of Unlawful Use
of    a    Weapon,      and    one        count    of    Conspiracy       to      Commit    Murder.
Respondent's Exhibit 102.
          The State separately charged Mariscal-Lopez,                             who entered a
guilty      plea      to    Conspiracy            to    Commit    Murder.         Mariscal-Lopez
appeared as a witness for the State. He testified that Petitioner
recruited the others to help him kill Garcia, provided details of
the       first      attempt         on     Garcia's          life,     and       recounted        his
conversation with Petitioner following the murder.                                  He did not,
however,      testify         that     Petitioner actually               fired     any     shots    at
Garcia. Trial Transcript, p. 1052.
          A jury convicted Petitioner on all counts,                              and the trial
court sentenced him to life in prison with the possibility of
parole      after     30      years.       Petitioner's         direct       appeals       were    not
successful. Respondent's Exhibits 105, 107.
          Petitioner next filed for post-conviction relief                               ("PCR")    in
Umatilla County where he alleged,                         in relevant part,            that trial
counsel was ineffective when he failed to adequately investigate
the case when he did not "[el stablish[]                              that all the witnesses
were accomplices            in the act."               Respondent's Exhibit 110,              p.    4.
During the PCR hearing,                   Petitioner claimed that three witnesses



          3 - OPINION AND ORDER
(including     Mariscal-Lopez)           were   accomplices.      He     argued      as

follows:

             My argument is simply this, Your Honor, is
             that the trial counsel in this case treated
             these witnesses basically as if they were, I
             guess, ordinary witnesses, when they were
             not.

             There were rules that he had to follow or
             could have    followed and tried to      take
             advantage of - of some of the - the fact that
             they were accessories to this crime and he
             didn't do it. And I think that it would have
             made a difference in this case. And I' 11
             leave it at that.
Respondent's Exhibit 123, p. 22.
        The PCR court resolved this claim as follows:

             The State has set forth in its memorandum
             that all but one of the 26 witnesses called
             were not accomplices by any conceivable
             definition. The only witness that might have
             qualified as an accomplice was not involved
             in the shooting of the victims. Petitioner
             testified   that   other[]   witnesses   were
             accomplices, but the court does not find that
             credible. The testimony of the victims and
             the police was sufficient to convict him.
             Petitioner has not proven error by defense
             counsel.
Respondent's    Exhibit      124,   p.    2. 3 The   Oregon    Court     of Appeals
affirmed the       trial court's     decision without         issuing a       written
opinion, and the Oregon Supreme Court denied review. Respondent's

Exhibits 128, 129.
        Petitioner filed this federal habeas corpus case on October
10,   2017   raising nine grounds          for relief.      Respondent asks         the
Court    to deny    relief    on the      Petition because:       ( 1)   Petitioner

3 The PCR court I s reference to only one        possible   accomplice   in   the   case
constituted a reference to Mariscal-Lopez.


        4 - OPINION AND ORDER
failed       to    fairly present Grounds                 Two    through Nine              to Oregon's

state courts,             leaving them procedurally defaulted;                             and     (2)    the

PCR court's decision as to the ineffective assistance of counsel

claim raised in Ground One of the Petition was not unreasonable.

                                            DISCUSSION

I.         Standard of Review

           An application for           a    writ     of    habeas        corpus       shall       not     be

granted unless adjudication of the claim in state court resulted

in     a     decision       that    was:      (1)     "contrary           to,     or       involved        an

unreasonable application of,                   clearly established Federal law,                            as

determined          by    the      Supreme     Court        of   the       United          States;"        or

(2)    "based on an unreasonable determination of the facts in light

of     the       evidence     presented       in    the     State    court        proceeding."             28

U.S.C.       §    2254 (d).   A state court decision is                        "contrary to          .

clearly established precedent if the state court applies a rule

that       contradicts        the    governing        law    set     forth       in        [the    Supreme

Court's]          cases'' or ''if the state court confronts a set of facts

that       are materially indistinguishable                      from      a    decision of              [the

Supreme]          Court    and nevertheless           arrives        at    a     result       different

from [that]          precedent." Williams v.                Taylor,       529 U.S.          362, 405-06

(2000).

           Under the "unreasonable application" clause of                              §    2254 (d) (1),

a     federal      habeas       court   may    grant        relief      "if      the       state     court

identifies          the      correct    governing           legal       principle            from        [the

Supreme           Court's]       decisions          but     unreasonably               applies           that

principle to the facts of the prisoner's case.''                                   Id at 413.            The

"unreasonable             application"        clause         requires           the        state     court


           5 - OPINION AND ORDER
decision          to    be    more    than            incorrect         or    erroneous.           Id    at     410.

Twenty-eight U.S.C.                  § 2254(d)             ''preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree               that     the         state     court's          decision conflicts               with

(the      Supreme]             Court's            precedents.            It         goes      no        farther."

Harrington v.            Richter,       562 U.S. 86, 102 (2011).

        Twenty-eight            U.S.C.            §     2254 (d) (2)         allows     a    petitioner           to

"challenge             the     substance              of   the     state       court's         findings          and

attempt           to    show     that        those         findings          were     not      supported          by

substantial             evidence        in        the      state    court           record."       Hibbler        v.

Benedetti,             693 F.3d 1140, 1146                  (9 th Cir.       2012). A federal habeas

court cannot overturn a state court decision on factual grounds

"unless           objectively         unreasonable                 in        light     of     the       evidence

presented in the state-court proceeding." Miller-El v.                                                  Cockrell,

537 U.S. 322, 340 (2003). This is a "'daunting standard-one that

will be satisfied in relatively few cases,' especially because we

must         be         'particularly                 deferential              to      our         state-court

colleagues."'            Hernandez           v.       Holland,     750 F.3d 843,              857       (9 th Cir.

2014)        (quoting        Taylor     v.        Maddox,        366     F.3d       992,     1000       (9 th Cir.

2004)).

II.     Unargued Claims

        As    previously            noted,            Petitioner         raises        nine     grounds          for

relief. In his supporting memorandum filed with the assistance of

appointed counsel, however, Petitioner argues a single claim that

trial     counsel            failed     to        establish        that       Mariscal-Lopez              was     an

accomplice and obtain the necessary jury instructions pertaining

to accomplice testimony. Petitioner does not argue the merits of


         6 - OPINION AND ORDER
his remaining claims,                 nor does he address Respondent's arguments

as     to why       relief      on     these          claims   should         be    denied.   As     such,

Petitioner has not carried his burden of proof with respect to

these unargued claims.                 See Silva v.            Woodford,            279 F.3d 825,      835

(9th    Cir.       2002)       (Petitioner             bears   the       burden       of   proving     his

claims).

III. Ground One: Mariscal-Lopez as Accomplice

        As Ground One,               Petitioner alleges               that his         trial attorney

was constitutionally ineffective when he failed to establish that

all    of    the       State's       witnesses          were   accomplices,            and    failed    to

request      a     jury    instruction that                jurors        should view accomplice

testimony with distrust.                    In his briefing,              Petitioner narrows his

claim       and    asserts          that    counsel        failed        to    establish      Mariscal-

Lopez's      accomplice             status       and request         a    jury instruction            that

accomplice testimony should be viewed with distrust in Oregon in

accordance with State v. Oatney, 66 P.3d 475, 480 (2003).

        The Court uses the general two-part test established by the

Supreme           Court        to     determine            whether            Petitioner          received

ineffective            assistance          of    counsel.      Knowles         v.    Mirzayance,       556

U.S.    111,       122-23       (2009).         First,     Petitioner must             show that       his

counsel's          performance             fell       below    an        objective         standard     of

reasonableness.            Strickland            v.    Washington,         466      U.S.   668,    686-87

(1984).          Due      to    the        difficulties          in       evaluating          counsel's

performance,           courts must              indulge a      strong presumption that the

conduct falls within the                        "wide range of reasonable professional

assistance." Id at 689.




         7 - OPINION AND ORDER
        Second,    Petitioner must show that his counsel's performance

prejudiced        the   defense.          The   appropriate           test    for        prejudice    is

whether      Petitioner         can        show        "that       there     is      a     reasonable

probability that,             but    for    counsel's unprofessional                      errors,    the

result of the proceeding would have been different."                                       Id at    694.

A reasonable probability is one which is sufficient to undermine

confidence        in    the     outcome         of     the      trial.       Id     at     696.     When

Strickland's general standard is combined with the standard of
review governing 28 U.S.C. § 2254 habeas corpus cases, the result

is a "doubly deferential judicial review." Mirzayance,                                       556 U.S.

at 122.

        Even assuming Mariscal-Lopez was an accomplice despite his

lack of participation in the outing that                               resulted in Garcia's

murder,     and further assuming the jury would completely disregard

his   testimony         as    the    result       of    an     instruction          on     accomplice

testimony,         there       was         sufficient           additional           evidence         of

Petitioner's guilt such that the result of the trial would not

have been different. One of the surviving victims testified that

she   saw    Petitioner         in    the       vehicle        that    approached          them.     She

observed     Petitioner             say    "that's          them"     right       before        gunfire

erupted from Petitioner's car,                    killing Garcia and causing severe

injuries to the witness and another occupant.                                Trial Transcript,

p. 458.

        In addition,          the son of one of Petitioner's co-defendants

testified that          in the wake of               the murder,         he heard Petitioner

admit     that    he    had    shot       Garcia       in    the    head.     Id     at    789,     796.

Moreover,        Petitioner's             roommate          testified         that        she      heard


        8 - OPINION AND ORDER
Petitioner and two other co-defendants talking about how they had

shot     up   a   car   the      day    that     Garcia   had been murdered     in his

vehicle.      Id at     292-94.        In light of this evidence,          even if the
jury had disregarded Mariscal-Lopez's testimony,                         the result of

the proceeding would not have been different. Accordingly,                           even

assuming counsel's performance fell below an objective standard

of     reasonableness,           habeas         corpus    relief   is    therefore    not

appropriate where Petitioner fails to establish prejudice.
                                            CONCLUSION

        For the reasons identified above,                   the Petition for Writ of

Habeas        Corpus     ( #1)         is    denied.      Petitioner's     Motion     for

Substitution of Counsel                 (#51)    filed after the Court took this

case under advisement is also denied.
        The Court declines to issue a Certificate of Appealability

on the basis that petitioner has not made a substantial showing
of    the denial of a            constitutional right pursuant to 28 U.S.C.

§   2253 (c) (2).

        IT IS SO ORDERED.

        DATED this               day of



                                                     Robert E.
                                                     United St




         9 - OPINION AND ORDER
